Citation Nr: 1107903	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1959.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for hearing loss.

In an October 2009 decision, the Board denied the claim.  The 
Veteran entered a timely appeal to the U. S. Court of Appeals for 
Veterans Claims (Court).  By Order dated in July 2010, pursuant 
to a joint motion, the Court remanded the decision to the Board 
for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A VA examination was conducted in January 2009.  The examiner 
opined that the Veteran's bilateral hearing loss was not due to, 
or the result of, military service.  The examiner stated that the 
Veteran's service and VA treatment records were reviewed and that 
the Veteran's hearing loss was first noted in 2004, 45 years 
after service.  In addition, the Veteran had a short, noncombat 
military service without acoustic trauma or tinnitus.  The 
examiner opined that the Veteran's nonservice-connected 
cardiovascular disease, diabetes mellitus, and aging are more 
likely the cause of the Veteran's hearing loss.  

The examiner did not review the Veteran's claims file.  In 
addition, the Veteran was assigned to a field artillery unit in 
service.  Another examination is needed prior to a decision.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA audiological 
evaluation, to address the likely etiology of 
current bilateral hearing loss.  The examiner 
must be provided with the Veteran's claims 
file, to include a copy of this remand, for 
review.  The examiner must express an opinion 
as to whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that any current hearing loss is 
causally related to service, to include noise 
exposure during service.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

